Case 2:21-cr-00177-CCC Document 3 Filed 03/02/21 Page 1 of 8 PageID: 5




                                      xxx           21-CR-177 (CCC)
Case 2:21-cr-00177-CCC Document 3 Filed 03/02/21 Page 2 of 8 PageID: 6
Case 2:21-cr-00177-CCC Document 3 Filed 03/02/21 Page 3 of 8 PageID: 7
Case 2:21-cr-00177-CCC Document 3 Filed 03/02/21 Page 4 of 8 PageID: 8
Case 2:21-cr-00177-CCC Document 3 Filed 03/02/21 Page 5 of 8 PageID: 9
Case 2:21-cr-00177-CCC Document 3 Filed 03/02/21 Page 6 of 8 PageID: 10
Case 2:21-cr-00177-CCC Document 3 Filed 03/02/21 Page 7 of 8 PageID: 11
Case 2:21-cr-00177-CCC Document 3 Filed 03/02/21 Page 8 of 8 PageID: 12
